Citation Nr: 1045906	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1975 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for trauma/mental illness.  In March 
2010 the Veteran testified at a Travel Board hearing at the 
Pittsburgh, Pennsylvania, RO, before the undersigned Veterans Law 
Judge.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
Veteran's bipolar disorder has been medically related, by a VA 
physician, to his active duty service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that bipolar disorder was incurred as a result of 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully 
favorable decision contained herein, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.

II. Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service treatment records (STRs) show that on a report of medical 
history prepared by the Veteran, in May 1975, in conjunction with 
his enlistment examination, he responded "yes" to having 
nervous trouble of any sort.  He indicated he had a "minor 
nervous stomach", and that he had a nervous stomach at about age 
12.  On his enlistment examination, he was evaluated as 
psychiatrically normal.  A narrative summary from Naval Regional 
Medical Center showed that he was admitted on February 21, 1976 
for observation.  He had been looking at a car for some two weeks 
prior to his admission, and since he was a recent convert to a 
fundamentalist sect of Christianity, he believed it was a test of 
his faith to pray for the car and to wait for God to give it to 
him.  There was a notation of no past psychiatric history.  He 
received no medication on the ward.  The diagnosis was no mental 
disorder, and he was discharged to full duty and found fit for 
same.

Of record are VA treatment records which show that the Veteran 
was seen in October 2001 and reported he had been treated for 
depression in the past.  In April 2002, he was seen for the first 
time in the VA Central Texas HCS for a psychiatric consultation, 
and it was noted that he had bipolar by history.  In June 2002, a 
mental health note showed that diagnoses included bipolar 
disorder.  Subsequent VA treatment records show ongoing treatment 
for bipolar disorder.

On VA examination in February 2009, the examiner noted that the 
Veteran's enlistment examination included "a statement that [the 
Veteran] had a pre-service episode of a delusion".  The Veteran, 
however, denied he had any psychological problems or treatment 
prior to the military.  The examiner indicated there was "a very 
brief mention of [the Veteran] having a delusion (no other 
details mentioned) on a medical intake evaluation prior to his 
enlistment", and that the next indication of psychiatric 
problems was found in a reported dated in March 1987, at the San 
Diego Naval Regional Medical Center showing that he was admitted 
in February 1976 for observation because he was found loitering 
in front of a Mercedes-Benz dealer, saying he felt God was going 
to answer his prayers for a car.  The Veteran reported that 
symptoms of bipolar disorder did not emerge until after he quit 
drinking on a daily basis in 1997; however, he was never formally 
diagnosed or sought treatment for bipolar disorder until 2001, at 
the request of his then-employer.  The diagnoses included bipolar 
disorder II unrelated to the military.  

Further, on the VA examination in February 2009, the examiner 
opined that the delusional episode that occurred in 1976 could 
not be legitimately linked, either as a manifestation or early 
indication of bipolar disorder.  The examiner noted that the 
Veteran never clearly experienced symptoms of bipolar disorder 
until 1997 and was never formally diagnosed until 2001.  The 
examiner indicated that linking the Veteran's substance abuse 
and/or delusional episode to his bipolar disorder would be based 
on pure speculation without any rationale or documentation to 
support same.  The examiner noted that it "must be concluded 
that the bipolar disorder for which [the Veteran was] currently 
treated was not caused by or a result of his military service, 
nor is the delusional episode and substance abuse linked to the 
bipolar disorder or his time in the military", nothing that the 
Veteran's diagnosis manifested itself many years after his 
discharge.  

In a letter dated in June 2009, a VA psychiatrist noted that the 
Veteran was a patient being treated for bipolar I disorder, and 
that when he became manic he had delusions, which had been 
religious in nature.

In a letter dated in May 2010, submitted by the Veteran along 
with an appropriate waiver of initial review by the RO, a VA 
psychiatrist noted review of an STR dated in February 1976, 
regarding the Veteran being hospitalized for five days in a 
psychiatric ward.  The VA psychiatrist noted that the Veteran did 
not receive medication while on the ward and there was no 
evidence of drugs or alcohol in his system.  The VA psychiatrist 
noted that according to many sources, "patterns of premorbid 
development suggest neurodevelopmental pathways to illness", and 
that "bipolar disorder usually unleashes its devastation in 
adolescence or early adulthood", and that very often it was 
diagnosed as depression because the mania is often not seen until 
later.  Finally, the VA psychiatrist opined that it was "as 
likely as not that [the Veteran's] delusional disorder 
experienced during his early 1920s was an early manifestation of 
his bipolar disorder".  

Thus, a review of the claims folder indicates that there are 
medical opinions both favorable and unfavorable as to a link 
between the Veteran's acquired psychiatric disorder (bipolar 
disorder) and service.  In support of his claim, he submitted a 
medical opinion from a VA psychiatrist, Dr. S.A.M., who opined 
that the Veteran's "delusional disorder" experienced during his 
early 20s was an early manifestation of his bipolar disorder.  
There is also an opinion by a VA psychologist which is against 
the claim, who found that the Veteran's delusional episode in 
1976 could not be legitimately linked, either as a manifestation 
of or an early indication of bipolar disorder, which manifested 
itself many years after his discharge.  The Board acknowledges 
that there are conflicting opinions as to the link between 
bipolar disorder and service.  The Board also notes that the VA 
psychologist in February 2009 reviewed the claims folder and 
medical history for the Veteran, and interviewed the Veteran.  
While the VA psychiatrist only cited to the February 1976 STR, 
the Veteran has indicated that this has been his treating VA 
psychiatrist from whom he receives treatment and medication for 
his bipolar disorder.  In considering these medical opinions, the 
Board finds minimal to no bases for favoring one opinion over the 
other.  This is a difficult case, and we acknowledge that the 
Veteran has no burden to prove his case to within a degree of 
medical certainty.  Thus, the Board, after having carefully 
reviewed the record, finds that the evidence is in relative 
equipoise as to whether the Veteran's bipolar disorder had an 
onset or is related to service.  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  

Accordingly, in resolving reasonable doubt in the Veteran's 
favor, and without finding error in the previous action taken by 
the RO, the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that service 
connection for bipolar disorder is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


